DETAILED ACTION
1.	Claims 1-20 of U.S. Application 17/152813 filed on January 20, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on January 20, 2021 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
5.	Claims 8, 9, 15 and 18 are objected to because of the following informalities:  
Claim 8, lines 4-5, “the body portion” should be -- the cylindrical body portion --.
Claim 8, line 7, “the body portion” should be -- the cylindrical body portion --.
Claim 8, line 8, “the bottom” should be -- the bottom portion --.
Claim 9, line 5, “bus bur unit” should be -- bus bar unit --.
Claim 15, line 8, “the flange portion” should be -- the flange plate portion --.
Claim 18, line 15, “the housing insertion portion” should be -- a housing insertion portion --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-7, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (Yamaguchi) (WO 2018038246, see U.S. Patent Equivalent, U.S. PGPub No. 20190296601 for English Translation) in view of Yoshida et al (Yoshida) (U.S. PGPub No. 20150333590).
Regarding claim 1, Yamaguchi teaches (see figs. 2, 9 and 12 below) a motor (title, Abstract), comprising: a rotor (10), having a shaft (11) centered on a central axis (A) extending in an axial direction (¶ 21 to ¶ 24); 
a stator (20), arranged opposite to the rotor (10) in a radial direction and having a plurality of 5coils (22) (¶ 26); and 
a bus bar unit (40), which is arranged on one side of the stator (20) in an axial direction (¶ 23; ¶ 38), 
wherein the bus bar unit (40) comprises: a bus bar (41), which is electrically connected to a lead-out portion (222) of a winding forming the coil (22) (¶ 38; ¶ 41; ¶ 42); and 
10a bus bar holder (42), which is made of resin and covers at least a part of the bus bar (41) (¶ 44 to ¶ 47), 
the bus bar (41) comprising: a first connecting portion (see annotated fig. 9 below); a second connecting portion (see annotated figs. 9 and 12 below); a bending portion (see annotated figs. 9 and 12 below), which connects the first connecting portion (see annotated fig. 9 below) and the second 15connecting portion (see annotated fig. 9 below) (¶ 47 to ¶ 50); and 
a slit (4101), wherein the lead-out portion (222) of the winding is located in the slit (4101) and is electrically connected to the first connecting portion (see annotated fig. 9 below) and the second connecting portion (see annotated fig. 9 below) (¶ 47 to ¶ 50).

    PNG
    media_image1.png
    597
    762
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    528
    734
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    632
    695
    media_image3.png
    Greyscale

Yamaguchi does not explicitly teach a slit which penetrates the first connecting portion and the second connecting portion.
However, Yoshida teaches (see fig. 6 below) a slit (11) which penetrates the first connecting portion (see annotated fig. 6 below) and the second connecting portion (see annotated fig. 6 below) (¶ 26) in order to reduce the number of parts and reduce the possibility of contact failure (Yoshida, ¶ 8).

    PNG
    media_image4.png
    378
    577
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamaguchi and provide a slit which penetrates the first connecting portion and the second connecting portion as taught by Yoshida in order to reduce the number of parts and reduce the possibility of contact failure (Yoshida, ¶ 8).
Regarding claim 2/1, Yamaguchi in view of Yoshida teach the device of claim 1, Yamaguchi further teaches (see figs. 2, 9 and 12 above) the number of the slit (4101) is one or more (fig. 9; ¶ 47 to ¶ 50).
Regarding claim 3/1, Yamaguchi in view of Yoshida teach the device of claim 1, Yamaguchi further teaches (see figs. 2, 9 and 12 above) the first connecting portion (see annotated fig. 9 above) and the second connecting portion (see annotated fig. 9 above) extend to the other side in the axial direction from the bending portion (see annotated fig. 9 above) (¶ 47 to ¶ 50). 

Yamaguchi in view of Yoshida do not explicitly teach the slit penetrates the first connecting portion and the second connecting portion in 29File: 103690usf the radial direction.
However, Yoshida further teaches (see fig. 6 above) the slit (11) penetrates the first connecting portion (see annotated fig. 6 above) and the second connecting portion (see annotated fig. 6 above) in29File: 103690usf the radial direction (figs. 3 and 9; ¶ 26) in order to reduce the number of parts and reduce the possibility of contact failure (Yoshida, ¶ 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamaguchi in view of Yoshida and provide the slit penetrates the first connecting portion and the second connecting portion in 29File: 103690usf the radial direction as further taught by Yoshida in order to reduce the number of parts and reduce the possibility of contact failure (Yoshida, ¶ 8).
Regarding claim 4/1, Yamaguchi in view of Yoshida teach the device of claim 1 but does not explicitly teach the first connecting portion and the second connecting portion extend in the radial direction from the bending portion, 5the slit penetrates the first connecting portion and the second connecting portion in the axial direction.
However, Yoshida further teaches (see fig. 6 above) the first connecting portion (see annotated fig. 6 above) and the second connecting portion (see annotated fig. 6 above) extend in the radial direction from the bending portion (see annotated fig. 6 above), 5the slit (11) penetrates the first connecting portion (see annotated fig. 6 above) and the second connecting portion (see annotated fig. 6 above) in the axial direction (figs. 3 and 9; ¶ 26) in order to reduce the number of parts and reduce the possibility of contact failure (Yoshida, ¶ 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamaguchi in view of Yoshida and provide the first connecting portion and the second connecting portion extend in the radial direction from the bending portion, 5the slit penetrates the first connecting portion and the second connecting portion in the axial direction as further taught by Yoshida in order to reduce the number of parts and reduce the possibility of contact failure (Yoshida, ¶ 8).
Regarding claim 5/1, Yamaguchi in view of Yoshida teach the device of claim 1, Yamaguchi further teaches (see figs. 2, 9 and 12 above) a width (W) of at least a part of the slit (4101) is narrower than a diameter of the winding (¶ 48).
Regarding claim 6/1, Yamaguchi in view of Yoshida teach the device of claim 1, Yamaguchi further teaches (see figs. 2, 9 and 12 above) a portion of the second connecting portion (see annotated fig. 9 above) away from the bending portion (see annotated fig. 9 above) is not provided with the slit (fig. 9; ¶ 47 to ¶ 50)
Regarding claim 7/1, Yamaguchi in view of Yoshida teach the device of claim 1 but does not explicitly teach the bus bar holder comprises a connection support portion that protrudes from a surface of the bus bar holder on one side in the axial direction and clamps the first 15connecting portion and the second connecting portion in a circumferential direction.
However, Yoshida further teaches (see fig. 6 above and fig. 7 below) the bus bar holder (4) comprises a connection support portion (see annotated fig. 7 below) that protrudes from a surface of the bus bar holder (4) on one side in the axial direction and clamps the first 15connecting portion (see annotated fig. 6 above) and the second connecting portion (see annotated fig. 6 above) in a circumferential direction (¶ 28 to ¶ 30) in order to reduce the number of parts and reduce the possibility of contact failure (Yoshida, ¶ 8).

    PNG
    media_image5.png
    394
    615
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamaguchi in view of Yoshida and provide the bus bar holder comprises a connection support portion that protrudes from a surface of the bus bar holder on one side in the axial direction and clamps the first 15connecting portion and the second connecting portion in a circumferential direction as further taught by Yoshida in order to reduce the number of parts and reduce the possibility of contact failure (Yoshida, ¶ 8).
Regarding claim 11/1, Yamaguchi in view of Yoshida teach the device of claim 1, Yamaguchi further teaches (see figs. 2, 9 and 12 above) the number of the bus bars (41) is at least three, and each of the bus bars (41) has the same 5shape (fig. 9; ¶ 44).
Regarding claim 18/1, Yamaguchi in view of Yoshida teach the device of claim 1, Yamaguchi further teaches (see figs. 2, 9 and 12 above) the motor (1) further has a housing (50) that holds the bus bar unit (40) and the stator (20), the rotor (10) is located inside the housing (50) (¶ 23 to ¶ 26), 
the housing (50) has a cylindrical portion extending in the axial direction (figs. 1 and 2; ¶ 39), 
the cylindrical portion has: 33File: 103690usfa first cylindrical portion (see annotated fig. 2 above); a second cylindrical portion (see annotated fig. 2 above), which is located at one side of the first cylindrical portion (see annotated fig. 2 above) in the axial direction, and the second cylindrical portion (see annotated fig. 2 above) has a diameter larger than the first cylindrical portion (see annotated fig. 2 above); and 5a stepped portion (see annotated fig. 2 above) that extends outward in the radial direction from an end portion of the first cylindrical portion (see annotated fig. 2 above) at one side in the axial direction, and is connected to an end portion of the second cylindrical portion (see annotated fig. 2 above) at the other side in the axial direction (figs. 1 and 2; ¶ 23 to ¶ 26; ¶ 39), 
the motor (1) further has a ring member (see annotated fig. 2 above) located at one side of the stepped portion (see annotated fig. 2 above) in the axial direction, and is configured between an inner surface of the second cylindrical portion (see annotated fig. 2 above) 10in the radial direction and an outer surface of the housing insertion portion (see annotated fig. 2 above) of the bus bar holder (42) in the radial direction, the housing insertion portion (see annotated fig. 2 above) is formed by extending toward the other side in the axial direction from an end surface of the bus bar holder (42) on the other side in the axial direction (figs. 1 and 2; ¶ 23 to ¶ 26; ¶ 38; ¶ 39).
Allowable Subject Matter
8.	Claims 8-10, 12-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haga (U.S. PGPub No. 20170201149) teaches a motor includes a bus bar holder with a main body portion, a connector portion protruding from the main body portion toward a radially outer side, and a connection terminal holding portion protruding from the main body inner surface toward a radially inner side. The main body portion is provided with a seal portion directly or indirectly contacting the cover along a circumferential direction of a center axis. A rib protruding toward a second side ahead of a circuit board is disposed at a surface of a second side of the connection terminal holding portion.
Fujii (U.S. PGPub No. 20110006625) teaches a busbar unit, which is a distributing device arranged to supply electrical currents to coils, a busbar holder is arranged to support coil connection busbars and sensor connection busbars. A bottom surface portion of a busbar holder body portion includes a bearing holder holding a bearing defined therein, and includes resistors and capacitors defining a portion of a Hall IC circuit arranged thereon. The Hall IC circuit is arranged to input and output electrical signals to or from Hall ICs. An upper surface portion includes sensor holders each holding a separate one of the Hall ICs defined therein. A connector portion is arranged to project radially outward from the busbar holder body portion. The sensor connection busbars and each of the coil connection busbars are arranged one above another along an axial direction.
Makino (U.S. PGPub No. 20170331341) teaches a motor including a shaft; two rotors attached to the shaft and spaced from each other in an axial direction by a predetermined distance; a stator arranged between the two rotors; a busbar unit arranged on one axial side of at least one of the two rotors, and arranged to hold a busbar; and a housing arranged to hold the stator and house the two rotors therein. The stator includes a plurality of cores arranged in a circumferential direction, and coils wound around the cores. A lead wire drawn out from the coils is arranged to extend, radially outside of the one of the rotors, from the corresponding core to a position on the one axial side of the one of the rotors, and is connected to the busbar at the position. The busbar unit is housed in the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834